In a proceeding for an order discharging one Hattie Burger as committee of the person and property of Leopold Burger, she having been previously directed by order dated August 12, 1957, to file her final account as committee, and having died on September 25, 1961 without filing the account, her daughter, Eva Burger, appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, entered February 20, 1962, as directed her to deliver to the Court Clerk certain policies insuring the life of the former incompetent, and as directed such Clerk to deliver the policies to such former incompetent or his attorney. Order, insofar as appealed from, affirmed, without costs. The former incompetent is entitled to possession of the policies. We do not pass upon the question, if any, as to their ownership. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.